            Case 19-00017-jw                       Doc 9             Filed 01/04/19 Entered 01/04/19 13:17:09          Desc Main
                                                                      Document     Page 1 of 1

                                                               United States Bankruptcy Court
                                                                        District of South Carolina
 In re      Latoya Shanelle Holmes Hemingway                                                              Case No.   19-00017
                                                                                   Debtor(s)              Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on January 4, 2019, a copy of Chapter 13 Plan was served electronically or by regular United
States mail to all interested parties, the Trustee and all creditors listed below.

 Bluetrust
 Chase
 Check & Go
 Conway National Bank
 Dish Network
 Evergreen Services
 Ginny's
 Loan Me
 Midland Credit
 National Credit Adjust
 Portfolio Recovery
 Riverbend Cash Finance
 Sky Trail Cash
 US Department of Education
 Wells Fargo



                                                                                 /s/ Monique Pearson
                                                                                 Legal Secretary
                                                                                 Barr Law LLC
                                                                                 108 N. Academy Street
                                                                                 Kingstree, SC 29556
                                                                                 843-355-5444Fax:843-355-5194
                                                                                 Barrlaw@ftc-i.net




Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
